DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “split printing information setting unit” and “an instruction document preview generation unit” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification discloses that the “split printing information setting unit” and “an instruction document preview generation unit” can be any component; thus it is unclear what is the corresponding structure, material, or acts that performs the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fineberg et al. (US 20190354322) in view of Hori (US 20190361646).
Regarding claim 1, Fineberg teaches an information processing device comprising: 
a split printing information setting unit setting split printing information (620 in fig. 6), the split printing information including split position information about a split position in an original image when splitting the original image into a plurality of sub-images (650-660 in fig. 6)
and printing the sub-images and overlap area information about an overlap area between the sub-images when pasting together the plurality of sub-images that are printed (p0030: where the pieces replace the overlapping regions..p0047: operable to cause the printing device to print at least first and second prints respectively 770); and 
Fineburg does not explicitly disclose an instruction document preview generation unit generating an instruction document preview based on the split printing information, the instruction document preview being a print preview of a work execution instruction 
Hori teaches an instruction document preview generation unit generating an instruction document preview based on the split printing information (fig. 4:split image), the instruction document preview being a print preview of a work execution instruction document for pasting together the plurality of sub-images that are printed (fig. 5 and p0039: region 505 as a pasting margin region);wherein the instruction document preview generation unit generates the instruction document preview in such a way that the original image and a work execution image are displayed, the work execution image including a split position image showing the split position in the original image and an overlap area image showing the overlap area (fig. 4-6 and p0039: region 505 as a pasting margin region…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fineberg, and to include an instruction document preview generation unit generating an instruction document preview based on the split printing information, the instruction document preview being a print preview of a work execution instruction document for pasting together the plurality of sub-images that are printed, wherein the instruction document preview generation unit generates the instruction document preview in such a way that the original image and a work execution image are displayed, the work execution image 

Regarding claim 2, Fineberg in view of Hori teaches the information processing device according to claim 1, wherein the instruction document preview generation unit changes the split printing information, based on the work execution image after change, when an operation of changing the work execution image is carried out in the instruction document preview (p0004:a print preview of the image and determines a print result as undesirable.. user can change the size and position of the image by dragging the image).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 3, Fineberg in view of Hori teaches the information processing device according to claim 2, wherein the change in the work execution image includes at least one of moving the split position image in the instruction document preview (409: pasting margin in fig. 4), moving the overlap area image in the instruction document preview, and adding the work execution image in the instruction document preview (Hori: fig. 4 and fig. 6). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 4, Fineberg in view of Hori teaches the information processing device according to claim 3, wherein the work execution image added in the instruction 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 6, Fineberg in view of Hori teaches the information processing device according to claim 1, further comprising: a job generation unit generating a print job including instruction document image data corresponding to the instruction document preview; and a transmission unit transmitting the print job to a printing device (Hori: 114 in fig. 10). 

Regarding claim 7, Fineberg teaches the information processing device according to claim 6, wherein the printing device includes a first printing device printing the plurality of sub-images on a first print medium, the job generation unit generates the print job including a plurality of sub-image data corresponding to the plurality of sub-images and the instruction document image data, and the transmission unit transmits the print job to the first printing device (fig. 6). 

Regarding claim 8, Fineberg teaches the information processing device according to claim 7, wherein the job generation unit generates the print job in such a way that the plurality of sub-images and the work execution instruction document arranged in a direction of a width of the first print medium in relation to the plurality of sub-images are printed on the first print medium, when the work execution instruction document can be printed in a margin in the direction of the width of the first print 

Regarding claim 10, Fineberg in view of Hori teaches the information processing device according to claim 1, further comprising a split setting preview generation unit generating a split setting preview showing how the original image is split (Hori: fig. 5-7). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 11, The structural elements of apparatus claim 1 perform all of the steps of method claim 11. Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 1.

Claims 12 has  been analyzed and rejected with regard to claim 1 and in accordance with Fineberg’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0046). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fineberg in view of Hori as applied to claim 2 above, and further in view of Okuda et al. ( US 20020113234).

Regarding claim 5, Fineberg in view of Hori does not teach the information processing device according to claim 2, wherein the split printing information setting unit determines whether the operation of changing the work execution image in the instruction document preview is a first change or a second change, changes the split printing information, based on the work execution image after the change, without asking a user for confirmation, when determining that the operation of changing the work execution image in the instruction document preview is the first change, and asks the user whether or not to change the split printing information, based on the work execution image after the change, when determining that the operation of changing the work execution image in the instruction document preview is the second change. 
Okuda teaches the information processing device according to claim 2, wherein the split printing information setting unit determines whether the operation of changing the work execution image in the instruction document preview is a first change or a second change, and asks the user whether or not to change the split printing information, based on the work execution image after the change, when determining that the operation of changing the work execution image in the instruction document preview is the second change (p00119: prompts the user to confirm and change the divided areas...), Okuda does not explicitly changes the split printing information, based on the work execution image after the change, without asking a user for confirmation, when determining that the operation of changing the work execution image in the instruction document preview is the first change, however changing from user confirmation to without user confirmation would have been a matter of choice in design since the claimed structures and the function they perform are the same as the prior art ). In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995) citing In re Gal, 980 F.2d 717, 719, 25 USPQ2d 1076, 1078 (Fed. Cir. 1992).  See also stare decisis regarding changes in size or proportion in MPEP § 2144.04.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Okuda user confirmation when change the splitting printing information to be incorporated in Fineberg in view of Hori 's device. The suggestion/motivation would have been in order to provide a defect-inspection control system for inspecting an electronic circuit pattern.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fineberg in view of Hori as applied to claim 6 above, and further in view of Ohara ( US 20120050804).
Regarding claim 9, Fineberg in view of Hori does not explicitly disclose the information processing device according to claim 6, wherein the printing device includes a first printing device printing the plurality of sub-images on a first print medium, and a second printing device that is different from the first printing device, the information processing device further comprises a file generation unit generating an electronic data file, based on the instruction document image data, and an output destination setting unit setting an output destination of the instruction document image data from among the first printing device, the second printing device, and an electronic data file format, based on a selection by a user, the transmission unit transmits the print job including the instruction document image data to the first printing device when the first printing device is set as the output destination of the instruction document image data, and 
Ohara teaches the information processing device according to claim 6, wherein the printing device includes a first printing device printing the plurality of sub-images on a first print medium, and a second printing device that is different from the first printing device, the information processing device further comprises a file generation unit generating an electronic data file, based on the instruction document image data, and an output destination setting unit setting an output destination of the instruction document image data from among the first printing device (p0029: data format (called "printer format of the printer 54" below) that the printer 54 is capable of interpreting (i.e., capable of printing) is predetermined), the second printing device, and an electronic data file format, based on a selection by a user, the transmission unit transmits the print job including the instruction document image data to the first printing device when the first printing device is set as the output destination of the instruction document image data, and transmits the print job including the instruction document image data to the second printing device when the second printing device is set as the output destination of the instruction document image data, and the file generation unit generates the electronic data file based on the instruction document image data, when the electronic data file format is set as the output destination of the instruction document image data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fineberg in view of Hori, and to include wherein the printing device includes a first printing device printing the plurality of sub-images on a first print medium, and a second printing device that is different from the first printing device, the information processing device further comprises a file generation unit generating an electronic data file, based on the instruction document image data, and an output destination setting unit setting an output destination of the instruction document image data from among the first printing device, the second printing device, and an electronic data file format, based on a selection by a user, the transmission unit transmits the print job including the instruction document image data to the first printing device when the first printing device is set as the output destination of the instruction document image data, and transmits the print job including the instruction document image data to the second printing device when the second printing device is set as the output destination of the instruction document image data, and the file generation unit generates the electronic data file based on the instruction document image data, when the electronic data file format is set as the output destination of the instruction document image data, in order to provide communication path which indicates which print server will convert the target data, and which printer the converted data should be sent to suggested by Ohara (p0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG

Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677